DETAILED ACTION
This communication is responsive to the application # 16/990,706 filed on October 11, 2020. By preliminary amendment Claims 21-40 are pending and are directed toward SYSTEMS AND METHODS FOR CRYPTOGRAPHIC AUTHENTICATION OF CONTACTLESS CARDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over CHOI (US 2015/0312041, Pub. Date: Oct. 29, 2015), hereinafter referred to as CHOI.
As per claim 21, Todasco teaches a transaction system (systems and methods for display of a transaction history using a payment card display device for secure transaction processing. Todasco, ABSTRACT) comprising:
a contactless card including a processor, a visual display, and a memory (Payment Card 120, Todasco, FIG. 3), wherein the contactless card is configured to:
update, after one or more entries into a communication field, the visual display by changing a first status of the visual display to a second status (Todasco, [0017]) based on selection of an amount associated with a value to perform one or more authenticated transactions (Todasco, [0016]), and
update, after a transition from an offline mode to an online mode of data connectivity to perform the one or more authenticated transactions, the visual display by changing the second status of the visual display to the first status of the visual display (402-408, Todasco, FIG. 4).
As per claim 22, Todasco teaches the transaction system of claim 21, wherein the contactless card is configured to change the second status of the visual display to the first status of the display after expiration of a predetermined period of time (Todasco, [0017]).
As per claim 23, Todasco teaches the transaction system of claim 21, wherein the memory of the contactless card stores a near field communication (NFC) tag, and the one or more entries into the communication field are associated with one or more reads of the NFC tag (Todasco, [0033]).
As per claim 24, Todasco teaches the transaction system of claim 21, wherein the amount comprises at least one selected from the group of a partial amount associated with the value and a full amount associated with the value (determining a display message for an output display device on the payment card based at least in part on the the transaction information, wherein the display message comprises at least a result of the processing of the transaction using the payment card; Todasco, Claim 1).
As per claim 25, Todasco teaches the transaction system of claim 21, wherein the contactless card is further configured to update display of the amount associated with the value to display of the selected amount associated with the value (Todasco, [0015]).
As per claim 26, Todasco teaches the transaction system of claim 21, wherein the first status comprises an unpaid status and the second status comprises a paid status (Todasco, [0016]).
As per claim 27, Todasco teaches the transaction system of claim 21, wherein the first status and the second status are each associated with the amount (Todasco, [0016]).
Claims 28-40 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation as used above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent No. 10783519.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of claims 21-40 of the instant application correspond to elements of claims 1-20 of US patent No. 10783519. The above claims of the present application would have been obvious over claims 1-20 of US patent No. 10783519 because each element of the claims of the present application is anticipated by the claims of the US patent No. 10783519 `and as such are unpatentable for obviousness-type double patenting (In re Goodman (CAFC) 29 USPQ2D 2010 (12/3/1993)).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent 5,777,903 teaches he smart card includes a microprocessing unit (MPU) for executing instructions stored in memory. A display, coupled to the MPU, for displaying information. A keypad, coupled to the MPU and to the display, for entering data by the user, an interface for transferring signals between smart card and the external system when the smart card is coupled to the external system.
US Pg Pubs
2004/0171406 teaches transaction cards useful for making purchases of goods and/or services having a display for showing information.
2012/0325905 teaches a card (e.g., identification, debit card, credit card, smart card, etc.) having a dynamic information display panel integrated therein. The display panel is typically activated when user uses the card. This can occur when the card is swiped, and/or is powered up via an integrated energy panel (e.g., by an external light source). Alternatively, the card can be powered by RFID coupling, smart IC contact, battery, etc. Upon powering up, displayed information is used to: identify the user; and/or show private information to user only. Along these lines, displayed information can remain in card memory and/or on the display until next transaction, or it can be deleted after a programmed duration.
2013/0087627 teaches a smart card for secure transactions comprising at least one secure chip with a communication interface in order to communicate with a card reader in order to carry out a transaction. That card further comprises an electronic display, an independent battery and a card reader circuit connected to the communication interface of the secure chip in order to be able to access the information contained in the secure chip so as to be able to display it on the display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492